Citation Nr: 1537861	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  07-07 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for chronic anxiety reaction with psychological gastrointestinal complaints.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a stomach disability.

3.  Whether new and material evidence has been received to reopen a claim for service connection for headaches.  

4.  Whether new and material evidence has been received to reopen a claim for service connection for nerve damage, right wrist. 

5.  Entitlement to service connection for a traumatic brain injury (TBI).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to July 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2005 letter determination, as well as from rating decisions dated December 2007 and November 2008 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In October 2013, the Board issued a decision denying the issue of entitlement to service connection for a TBI.  The Board adjudicated the issues of chronic anxiety with psychological gastrointestinal complaints (stomach disability), headaches, and wrist nerve damage, as symptoms of the Veteran's alleged TBI.  In March 2015, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision.  Additionally, it instructed the Board to separately adjudicate whether new and material evidence has been received to reopen the previously denied claims of entitlement to chronic anxiety reaction with psychological gastrointestinal complaints; a stomach disability; nerve damage, right wrist; and headaches.

The Veteran presented testimony at a Board hearing in August 2011.  A transcript of the hearing is associated with the Veteran's claims folder. 


FINDINGS OF FACT

1.  In August 1998, the RO declined reopen a claim of service connection for an anxiety reaction with psychophysiological gastrointestinal complaints.  The Veteran failed to file a timely notice of disagreement and no new and material evidence was received within a year of the rating decision's issuance.

2.  Certain evidence received since the August 1998 decision is neither cumulative nor redundant of the evidence of record at the time of the August 1998 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection.

3.  In August 1998, the RO denied the Veteran's claim of service connection for a stomach disability.  The Veteran failed to file a timely notice of disagreement and no new and material evidence was received within a year of the rating decision's issuance.

4.  Certain evidence received since the August 1998 decision is neither cumulative nor redundant of the evidence of record at the time of the August 1998 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection.

5.  In August 1998, the RO denied the Veteran's claim of service connection for headaches.  The Veteran failed to file a timely notice of disagreement and no new and material evidence was received within a year of the rating decision's issuance.

6.  Certain evidence received since the August 1998 decision is neither cumulative nor redundant of the evidence of record at the time of the August 1998 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection.

7.  In August 2000, the RO denied the Veteran's claim of service connection for right wrist nerve damage.  The Veteran failed to file a timely notice of disagreement and no new and material evidence was received within a year of the rating decision's issuance.

8.  Certain evidence received since the August 2000 decision is neither cumulative nor redundant of the evidence of record at the time of the August 2000 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection.


CONCLUSIONS OF LAW

1.  The August 1998 RO rating decision, which denied a petition to reopen a service connection claim for an anxiety reaction with psychophysiological gastrointestinal complaints, is final.  38 U.S.C.A. § 7105 (West 2002).

2.  Evidence received since the August 1998 RO rating decision is new and material; accordingly, the claim for service connection for an anxiety reaction with psychophysiological gastrointestinal complaints is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

3.  The August 1998 RO rating decision, which denied the Veteran's application to reopen a service connection claim for a stomach disability, is final.  38 U.S.C.A. 
§ 7105 (West 2002).

4.  Evidence received since the August 1998 RO rating decision is new and material; accordingly, the claim for service connection for a stomach disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

5.  The August 1998 RO rating decision, which denied the Veteran's claim of service connection for headaches, is final.  38 U.S.C.A. § 7105 (West 2002).

6.  Evidence received since the August 1998 RO rating decision is new and material; accordingly, the claim for service connection for headaches is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

7.  The August 2000 RO rating decision, which denied the Veteran's claim of service connection for right wrist nerve damage, is final.  38 U.S.C.A. § 7105 (West 2002).

8.  Evidence received since the August 2000 RO rating decision is new and material; accordingly, the claim for service connection for right wrist nerve damage is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Following notification of an initial review and adverse determination by the Regional Office (RO), a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  Following receipt of a notice of a timely disagreement, the RO is to issue a statement of the case.  38 C.F.R. § 19.26.  A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).  Otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156.

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which define "new and material evidence") provides as follows:   

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014)

Second, if VA determines that the evidence is new and material, the VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held that to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally denied on any basis. Additionally, evidence considered to be new and material sufficient to reopen a claim should be evidence that tends to prove the merits of the claim that was the specified basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held that for new and material evidence purposes only, new evidence is presumed to be credible.  The only exception would be where evidence presented is either (1) beyond the competence of the individual making the assertion or (2) inherently incredible.  
 
If new and material evidence has been received with respect to a claim that has become final, then the claim is reopened and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Anxiety, stomach disability, headaches - August 1998 rating decision

The Veteran's claim of service connection for a stomach disability associated with nervousness and headaches was denied by way of a December 1972 RO decision.  The Veteran sought to reopen these claims in February 1998, but they were again denied by way of an August 1998 rating decision.  The Veteran failed to file a timely notice of disagreement, and no evidence was received within the appeal period after the decision.  As such, the decision became final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 3.156(b) (2014) (new and material evidence received within the appeal period after a decision is considered as having been received in conjunction with the prior claim); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b) and failure to readjudicate the appeal after receipt of such evidence renders the decision non-final).  

The evidence in the file at the time of the August 1998 included the service treatment records.  They showed that the Veteran voiced stomach complaints in April 1964, June 1964, April 1965, and June 1965.  GB tests in May 1964 indicated no abnormality.  The separation examination was normal.  In December 1972, the RO noted that all tests conducted during service were negative for any organic stomach condition.  Likewise, post service x-rays of the stomach and duodenum, taken in January 1969, were normal.  A November 1972 VA examination failed to reveal any organic stomach disability (upper GI series and barium enema were normal).  A psychiatric examination was also essentially normal except that the examiner noted that the Veteran's major defenses were denial and repression and he seemed to intellectualize a great deal.  The examiner stated there were certain features about his presentation which made him suspect the possibility of a latent, borderline schizophrenic condition.  However, there were not sufficient overt clinical signs to determine this.  The examiner diagnosed chronic anxiety reaction with psychophysiological gastrointestinal complaints.

Regarding the issue of headaches, the evidence reflected that the Veteran was treated on one occasion for headaches (March 21, 1966).  There was no diagnosis and the remainder of the service treatment records failed to reflect further treatment.  The Veteran's separation examination dated noted no neurological abnormalities.  On a Report of Medical History, he checked "no" regarding headache trouble.

The basis for the denials was the fact that there was no objective evidence of a disability (either in service or post service).  
  
Evidence received since the August 1998 rating decision includes a November 2012 VA examination report in which the Veteran was diagnosed with mild gastroesophageal disease with poor distal esophageal peristalsis (VBMS, 11/21/12, p. 13).  

Additional evidence includes a November 2012 VA psychiatric examination in which the Veteran was noted to have symptoms of anxiety and mild memory loss.  He was diagnosed with an anxiety disorder, not otherwise specified.  

Finally, a September 2012 VA examination yielded a diagnosis of migraines.  

The Board notes that the Court has interpreted the language of 38 C.F.R. § 3. 156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding the reopening of a claim.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  It was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).  

In determining whether the submitted evidence is new and material, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

The Board finds that the VA examination reports constitute new and material evidence.  As noted above, the RO previously denied the claims because there was no diagnosis or underlying malady upon which a service connection claim could be based.  The new evidence shows objective findings of gastroesophageal reflux disease, anxiety, and migraine headaches.  This constitutes an unestablished fact necessary to substantiate the claims.  As new and material evidence has been received to reopen the claims, the claims for entitlement to service connection are reopened.   

Right wrist nerve damage - August 2000 rating decision

The Veteran's claim for service connection for right wrist nerve damage was denied by way of an August 2000 RO decision.  He failed to file a timely notice of disagreement, and no evidence was received within the appeal period after the decision.  As such, the decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.156(b) (2014).  

The evidence on record at the time of the August 2000 included the service treatment records.  They failed to show any findings attributable to nerve damage of the right wrist.  The basis for the denial was the fact that there was no objective evidence of a disability (either in service or post service).  
  
Evidence received since the August 2000 rating decision includes statements by the Veteran that he was a corpsman in the infirmary, and that he was able to receive informal, and often undocumented treatment during service (VBMS, 3/24/15, p. 88).  

The Board finds that these statements by the Veteran constitute new and material evidence.  As noted above, the RO previously denied the claims, in part because there were no findings in the service treatment records.  These statements (which were not previously considered) relate to an unestablished fact (in-service treatment that may have been undocumented) necessary to substantiate the claim.  As new and material evidence has been received to reopen the claim, the claims for entitlement to service connection are reopened.   

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The RO will take such actions in the course of implementing this reopening of the claims.  


ORDER

New and material evidence having been received, the petition to reopen a claim of service connection for chronic anxiety reaction with psychological gastrointestinal complaints is granted.

New and material evidence having been received, the petition to reopen a claim of service connection for a stomach disability is granted.

New and material evidence having been received, the petition to reopen a claim for service connection for headaches is granted.  

New and material evidence having been received, the petition to reopen a claim for service connection for nerve damage, right wrist, is granted. 


REMAND

The Court found that the VA failed to adequately assist the Veteran in developing his claims.  Specifically, it noted authorization and consent forms dated August 2007 in which the Veteran requested that that the VA obtain records from Dr. S.V.D. of Rose Health Care Centers; Dr. C. and Dr. J.; the University of Missouri; and Dr. P. of Porter Hospital.  The Board notes that the RO sent letters to each doctor/facility in September 2007.  Many of them were returned as undeliverable in October 2007 and December 2007.  The Court found that the RO, in failing to inform the Veteran of its failed efforts to obtain these records, failed in its duty to assist.  The Board finds that the RO must inform the Veteran of its efforts to obtain the records sought and must further assist the Veteran in obtaining additional records that the Veteran identifies.  

In light of the Court's finding that each of the Veteran's previously denied claims should be readjudicated (and given that the Board has reopened each of those claims), the RO should readjudicate the claims on a de novo basis.  If additional information or medical records are obtained, new examinations and medical opinions may be warranted.  

In readjudicating the Veteran's claims, the RO must consider the Veteran's statements regarding his status as a corpsman in the infirmary, and his contention that he was able to receive informal, and often undocumented treatment during service.  Regarding the Veteran's TBI, the RO should address the evidence of dental treatment to remove a foreign body in June 1966, which is proximate in time to the alleged head injury. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should inform the Veteran of its attempts to retrieve records identified in authorization and consent forms dated June 2007 and August 2007.  The Veteran should be instructed to identify any additional relevant evidence and/or other means by which to obtain the records already identified.

2.  The RO should readjudicate all issues on appeal on a de novo basis.  In so doing, the RO must consider the Veteran's statements that as a corpsman in the infirmary, he was able to receive informal and often undocumented treatment during service.  

Regarding the Veteran's TBI, the RO should address the evidence of dental treatment to remove a foreign body in June 1966, which is proximate in time to the alleged head injury. 

If additional information or medical evidence is obtained, the RO should consider whether new VA examinations should be conducted.  

3.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


